Citation Nr: 1618185	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  01-03 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for cervical radiculopathy of the right upper extremity associated with cervical spondylosis with disc disease, status post larninectomy.

2.  Entitlement to an initial rating in excess of 20 percent for cervical radiculopathy of the left upper extremity associated with cervical spondylosis with disc disease, status post larninectomy.

3.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance another person or housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2000 and December 2000 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In June 2000, the RO denied a rating in excess of 30 percent for cervical spondylosis with disc disease.  In December 2000, the RO denied entitlement to SMC.

In September 2006, the Board, inter alia, remanded the issues of entitlement to SMC and entitlement to an increased rating for cervical spondylosis with disc disease, status post laminectomy, currently evaluated as 60 percent disabling.

In April 2008, the Board inter alia, denied an increased rating for cervical spondylosis with disc disease, status post laminectomy; granted service connection for cervical radiculopathy; and remanded the issues of entitlement to separate ratings for neurologic deficit of each upper extremity and entitlement to SMC.

In May 2008, the RO, inter alia effectuated the Board's grant of service connection for cervical radiculopathy of the left and right upper extremities and assigned separate 20 percent disability ratings, effective September 23, 2002.  As the increases did not satisfy the appeals in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Additional evidence was received subsequent to most recent supplemental statement of the case issued in December 2014.  The evidence is not pertinent to the claims decided herein.  Accordingly, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to SMC is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the September 23, 2002, effective date of the award of service connection, the Veteran's cervical radiculopathy, right and left upper extremities associated with cervical spondylosis with disc disease, status post larninectomy, has manifested as subjective complaints of forearm paresthesias, lightning-like pain from the neck down to his arms, numbness and tingling sensation in his digits, and weakened grip due to slightly decreased muscle strength.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for cervical radiculopathy, right upper extremity associated with cervical spondylosis with disc disease, status post larninectomy as of September 23, 2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.20, 4.27, 4.124a, Diagnostic Code 8513 (2015).

2.  The criteria for an initial rating in excess of 20 percent for cervical radiculopathy, left upper extremity associated with cervical spondylosis with disc disease, status post larninectomy as of September 23, 2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.20, 4.27, 4.124a, Diagnostic Code 8513 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeal arises from a disagreement with initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.
 
The Veteran was afforded VA examinations for his spine and nerves in June 2001; April 2007 with an addendum opinion in August 2004; March 2006; and October 2014.  The Board finds that such VA examinations and opinions are adequate to decide the issues as they are factually accurate, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issues decided herein has been met.

As indicated previously, in April 2008, the Board granted service connection for cervical radiculopathy, and remanded the issue of entitlement to separate ratings for neurologic deficits of each upper extremity.  The Board specifically directed the RO to provide a VA examination to determine the current severity of the Veteran's cervical radiculopathy and contrast the symptoms with those of his nonservice-connected peripheral neuropathy and carpal tunnel syndrome.  In October 2014, the AOJ afforded the Veteran a VA nerve examination, which contrasted the symptoms of the Veteran's service-connected and nonservice-connected neurological abnormalities of the upper extremities.  Therefore, the Board finds that the AOJ has substantially complied with the April 2008 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Increased Ratings

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Cervical Radiculopathy

The Veteran seeks initial ratings in excess of 20 percent for cervical radiculopathy of the right and left upper extremities associated with cervical spondylosis with disc disease, status post larninectomy, which have been rated under Diagnostic Code 8513.

Initially, the Board notes that the RO assigned the current 20 percent ratings effective September 23, 2002.  Even though the claims for cervical radiculopathy stem from the April 22, 1999, claim for an increased rating for cervical spondylosis with disc disease, status post larninectomy, September 23, 2002, is the earliest possible effective date for separate ratings for cervical radiculopathy.  The rationale is that prior to September 23, 2002, neurological abnormalities, such as radiculopathy, were contemplated by the rating assigned for the cervical spine disability under Diagnostic Code 5293.  As such, a separate compensable rating for neurological abnormalities would constitute pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Accordingly, September 23, 2002, is the earliest possible effective date for separate compensable ratings for cervical radiculopathy.

In April 2008, the Board remanded the appeal to schedule the Veteran for a VA examination to determine the nature and extent of his cervical radiculopathy: directing the examiner to "specifically discuss all manifestations of cervical radiculopathy and contrast those manifestations with the established diagnoses of peripheral neuropathy and carpal tunnel syndrome, where appropriate." 

On VA examination in October 2014, the Veteran reported lightning-like pains from the neck down to his left upper extremity.  The examiner diagnosed peripheral neuropathy and cervical radiculopathy.  The examiner attributed mild intermittent pain, paresthesias and/or dysesthesias, and numbness to the Veteran's peripheral nerve conditions.  The report shows that muscle strength and reflex testing was normal.  There was decreased sensation to light touch in the left hand and fingers.  The examiner noted mild, incomplete paralysis of the right and left upper radicular and the middle radicular groups.  The examiner opined that the Veteran's cervical radiculopathy causes lightning-like pain from the neck down to his arms and numbness and tingling sensation on his digits.  The rationale was that cervical spine abnormalities impinge the cervical roots and result in cervical pain and radicular pain down his upper extremities.  The examiner also opined that the tingling and numbness of the Veteran's digits is at least as likely as not due to his carpal tunnel syndrome where the median nerve is the one affected at the level of the wrist.  The examiner concluded that both conditions result in mild impairment.

First, the Board finds that the examiner's opinion sufficiently establishes that the symptoms of tingling and numbness in the Veteran's digits are attributable to his nonservice-connected carpal tunnel syndrome.  Absent lay or medical evidence to the contrary, the Board finds that the effects of the nonservice-connected carpal tunnel syndrome are separate from those of the service-connected cervical radiculopathy, and thus, are not for consideration in evaluating the severity of the service-connected cervical radiculopathy.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Second, the Board notes that service-connected cervical radiculopathy affects the upper and the middle radicular nerve groups.  The Board finds that Diagnostic Code 8513 provides the best criteria for evaluating the Veteran's cervical radiculopathy because it contemplates impairment of all radicular groups.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).

Under Diagnostic Code 8513, a 20 percent rating is warranted for mild, incomplete paralysis of the radicular groups.  Thirty and 40 percent ratings are warranted for moderate, incomplete paralysis of minor and major radicular groups, respectively.  Sixty and 70 percent ratings are warranted for severe, incomplete paralysis of minor and major radicular groups, respectively.  Eighty and 90 percent ratings are warranted for complete, paralysis of minor and major radicular groups, respectively.  See 38 C.F.R. 4.124a, Diagnostic Code 8513.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. 4.124a.

The terms "mild," "moderate," and "severe" as used in the Diagnostic Code is not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, VA must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

On VA examination in June 2001, the Veteran reported hand pain.  Neurological examinations showed coherent, cooperative, no cerebellar or cranial nerve deficit.  On physical examination, there was weak hand grip, bilaterally; no sensory deficit; deep tendon reflexes were positive in all four extremities; and no pathological reflexes.  The examiner diagnosed cervical radiculopathy.

On VA examination in July 2004, sensory examination revealed hypoesthesia of the upper extremities and motor examination revealed bilateral weak hand grip with pain.  In an addendum opinion, dated August 2004, the examiner diagnosed moderate carpal tunnel syndrome; radiculopathy of the right paraspinal at L3, L4, L5, and S1; and polyneuropathy.

On VA examination in March 2006, the Veteran reported poor hand grip; bilateral hand numbness; and bilateral forearm paresthesias.  Muscle examination revealed that upper extremity strength was 4/5, resulting in weak grip strength.  Sensory examination was normal.  The results of electromyography and nerve conduction studies were consistent with diffuse, symmetrical, sensory-motor polyneuropathy, affecting the myelin sheats more than the axons of the sensory and motor fibers of the upper and lower extremities.  The examiner diagnosed peripheral neuropathy, which resulted in poor grip with numbness on both hands.

The Board finds that the weight of the evidence indicates that the Veteran has experienced no more than mild, incomplete paralysis, to include forearm paresthesias, lightning-like pain from the neck down to his arms and numbness and tingling sensation on his digits.  While the October 2014 VA examination shows some evidence of decreased sensation to light touch in the left hand and fingers, prior examinations show that sensory testing was normal.  Moreover, reflex testing was consistently normal and muscle strength was only slightly decreased, resulting in weak grip strength.  There is no evidence of atrophy.  Aside from weak grip strength due to slightly decreased strength, these symptoms are largely sensory in nature.  As such, the Board finds, and the October 2014 VA examiner agrees, that the Veteran's cervical radiculopathy results in mild neurological impairment, even considering the impact of his nonservice-connected peripheral neuropathy and carpal tunnel syndrome.  The record contains no medical evidence showing otherwise.  For these reasons, ratings in excess of 20 percent for cervical radiculopathy of the left and right upper extremities are not warranted.

In assessing the severity of the disabilities under consideration, the Board has considered the competent lay assertions regarding symptoms experienced and observed.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to these appeals.

Consideration has been given regarding whether the schedular ratings are inadequate for these disabilities, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here for either of the disabilities.  The Veteran's service-connected cervical radiculopathy, right and left upper extremities associated with cervical spondylosis with disc disease, status post larninectomy, is manifested by signs and symptoms such as mild, incomplete paralysis, to include forearm paresthesias, lightning-like pain from the neck down to his arms, numbness and tingling sensation on his digits, and weakened grip due to slightly decreased muscle strength.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the current rating schedule under Diagnostic Code 8513, which contemplates even more severe impairment of the radicular nerve groups not present here.  In short, there is nothing exceptional or unusual about the Veteran's cervical radiculopathy.  

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).



ORDER

An initial rating in excess of 20 percent for cervical radiculopathy of the right upper extremity associated with cervical spondylosis with disc disease, status post larninectomy, is denied.

An initial rating in excess of 20 percent for cervical radiculopathy of the left upper extremity associated with cervical spondylosis with disc disease, status post larninectomy, is denied.


REMAND

The Veteran seeks entitlement to SMC based on the need for the regular aid and attendance another person or housebound status.  The Veteran is service-connected for twenty disabilities, which have been cumulatively rated 100 percent disabling throughout the pendency of the appeal; however, the Veteran does not have a single disability rated 100 percent disabling.  The Veteran contends that his service-connected posttraumatic stress disorder (PTSD) requires the need for the regular aid and attendance of another person and/or renders him housebound.

The evidence suggests that some of the Veteran's service-connected disabilities, namely memory loss associated with PTSD, have worsened since his last VA examination for SMC in July 2004.  The July 2004 VA examination shows, inter alia, that the Veteran had no memory lapses.  However, in January 2005, Dr. Astillero, the Veteran's treating private physician, recommended that the Veteran be provided with an aid and attendant to assist him, in part, because on several occasions he had forgotten to take his medications or accidently overdosed.  In his opinion, Dr. Astillero explained that the Veteran was unable to report the names of his current medications.  As the evidence suggests a material change in the Veteran's PTSD, reexamination is warranted under 38 C.F.R. § 3.327 (2015).

Additionally, reexamination is needed to address favorable evidence of record, namely opinions of the Veteran's private physician's that his service-connected disabilities necessitate daily skilled nursing visits and an aid for daily necessities.  See Dr. Bacani (November 15, 2000); Dr. Astillero (May 29, 2001; March 26, 2003).  As none of the prior VA examination reports address this evidence, the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and the record is complete, the Veteran should be invited to submit any outstanding private treatment records and updated VA treatment records, dated since April 2005, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from April 2005 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After completing the above development and all outstanding records have been associated with the claims file, arrange for the Veteran to undergo VA Aid and Attendance/Housebound examination, by an appropriate physician.

The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings needed to determine the Veteran's entitlement to SMC based on the need for aid and attendance or housebound status should be reported in detail.

In particular, considering the nature and level of impairment resulting from service-connected disabilities, the physician should render specific findings as to whether the Veteran is able to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is unable to attend to the wants of nature; and whether he suffers from mental incapacity which requires care or assistance on a regular basis to protect him from hazards or dangers incident to her daily environment.

The examiner must also state whether the Veteran's service-connected disabilities render him permanently housebound, i.e., substantially confined to his dwelling or immediate premises, or if institutionalized, to the ward or clinical areas.

In providing the requested information, the physician examiner must consider and discuss all pertinent medical and lay evidence, to include the Veteran's statements regarding his need for aid and attendance or being housebound as well as Dr. Bacani and Dr. Astillero's opinions (identified above) that the Veteran's service-connected disabilities necessitate daily skilled nursing visits and an aid for daily necessities.

Complete, clearly-stated rationale for the conclusions reached must be provided.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


